Citation Nr: 1706660	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1956 to March 1977, to include service in the Republic of Vietnam during that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for skin cancer.  The Veteran timely appealed that decision.  

This case was last before the Board in August 2016, at which time the Board found the reduction of the Veteran's prostate cancer residuals from 100 percent to noncompensable, effective August 1, 2011, was proper; the Board additionally denied an evaluation in excess of 10 percent for the period beginning July 29, 2014, for that disability at that time.  Those claims are considered final and will not be discussed further in this decision.  

Also in August 2016, the Board remanded the skin cancer claim for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Initially, the Board notes that the AOJ last addressed the skin cancer issue in a November 2016 supplemental statement of the case.  Since that time, VA treatment records that are relevant to that claim on appeal were obtained and associated with the claims file in January 2017, although no further adjudicatory action of that issue has occurred.  The Veteran has not submitted any waiver of original jurisdiction of this evidence by the AOJ, nor did the Veteran's representative waive such jurisdiction in their January 2017 informal hearing presentation.  Consequently, the Board must remand this case in order for the AOJ to address this evidence in the first instance.  

Moreover, the Board requested that the Veteran undergo a VA examination of his skin cancer in the August 2016 remand; such was accomplished in September 2016.  The examiner noted that the Veteran had dermatitis and a fungal infection during military service; the Veteran was diagnosed with residuals of melanoma and basal cell carcinoma, including scars of the back, cheek and behind his ears.  After examination, that examiner noted that the Veteran's skin cancer was less likely than not related to military service, to include exposure to herbicide agents therein.  The basis of that opinion, however, was that the Veteran's skin cancer was more likely than not related to sun exposure, although the sun exposure the Veteran had during his nearly 20 years of military service was never discussed in the opinion or during the examination.  The examiner also generally cited medical literature to conclude that exposure to herbicide agents during service was not the cause of the Veteran's skin cancer.  The September 2016 examiner also did not discuss the skin conditions noted in the Veteran's service treatment records, as requested in the Board's remand instructions.  This opinion is therefore inadequate.  

The AOJ additionally sought an addendum opinion from a different examiner who did not examine the Veteran in October 2016.  First, the October 2016 examiner did not discuss sun exposure the Veteran may have had in service as a likely etiology of his skin cancer.  Consequently, that potential etiological cause is still left unaddressed by the examiners.  Moreover, the October 2016 examiner found that the Veteran's skin cancer was not related to his exposure to herbicide agents during service because it is not a presumptive disease.  The Board notes that this is not a sufficient basis for a negative opinion.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Additionally, although the Veteran had skin conditions during service, the October 2016 examiner noted that he did not have any of those skin conditions on examination in September 2016; therefore, those conditions were acute, transitory and self-limited to service.  Further, the examiner concluded that because the noted in-service skin conditions were not present on examination in 2016, the Veteran's skin cancer was not related to military service.  However, the record reflects that the Veteran's skin cancer manifested in the 1990's and early 2000's and it is unclear to the Board what significance the lack of skin conditions in 2016 has on the relationship of the Veteran's skin cancer, which manifested more than 15 years prior to that time.  The examiner does not explain this incongruence or fully explain the rationale for finding that the noted in-service skin conditions did not cause the Veteran's skin cancer.  

Accordingly, the October 2016 examiner's opinion is also inadequate, and the Board must remand this case in order to obtain another VA examination and adequate medical opinions regarding the Veteran's skin cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Veteran claimed his skin cancer was secondary to radiation in September 2015.  Further, he reported during his August 2016 VA examination that he wore radiation badges and was exposed to nuclear radiation as a result of his military service.  The AOJ does not appear to have pursued proper development of this assertion, to include obtaining any Form DD-1141, or completing the proper development of such a claim under 38 C.F.R. § 3.311.  Thus, on remand, the AOJ must develop the skin cancer claim respecting the Veteran's allegations of ionizing radiation exposure pursuant to 38 C.F.R. § 3.311.  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Erie and Pittsburgh VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his skin cancer or residuals thereof, which is not already of record, to include any ongoing treatment with Dr. C.H.D.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The AOJ should complete any required development under 38 C.F.R. § 3.311, including obtaining the Veteran's Form DD-1141, and if necessary, sending the Veteran's case to the Under Secretary of Health for a dose estimate and to the Under Secretary of Benefits for an appropriate medical opinion regarding any ionizing radiation exposure he had while in service.

4.  Schedule the Veteran for a VA examination to determine whether any skin cancer or residuals thereof is the result of military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically ask the Veteran respecting the types and frequency of sun exposure he had during and after military service.

Then, the examiner should opine whether the Veteran's skin cancer, to include residuals of melanoma and basal cell carcinoma, at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, to include his in-service (a) sun exposure or (b) exposure to herbicide agents during his service in the Republic of Vietnam.  

The examiner must also discuss the Veteran's noted in-service treatment for several different skin conditions.  The examiner must explain whether those conditions in service, regardless of whether they are currently present, caused or otherwise resulted in the Veteran's melanoma and/or basal cell carcinoma (i.e., was the Veteran more likely to have skin cancer as a result of having those skin disorders in service?).  

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for skin cancer.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

